Citation Nr: 1742970	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.   Entitlement to service connection for nerve damage to the right lower extremity.

2.  Entitlement to service connection for nerve damage to the left lower extremity.

3.  Entitlement to service connection for nerve damage to the back.

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected low back strain.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran, R.R., and B.G.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1976.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in April 2014. 

In August 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

As explained in the August 2015 remand, the Board has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claim for a rating in excess of 20 percent for low back strain.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a further review of this matter, but finds that an additional remand is needed.  

As relevant, the Board previously remanded the case in August 2015 to arrange for a VA examination and a Social and Industrial Survey.  Upon remand, a VA examination was scheduled for June 2016, but the Veteran refused it.  The scheduling facility filed a report, which includes the Veteran's statement that "I am not appealling with this request exam what I want is to have the social worker to help."  [sic]  

This statement appears to indicate that the Veteran does not wish to cooperate in obtaining needed information for the appeal.  Further information outside the examination report, which provides context for his statement, indicates otherwise.  

Specifically, his VA medical records show that he was homeless during this time.  According to an October 2016 deferred rating decision, the "Veteran refused another back examination and did not want an Industrial Survey done by a Social Worker (BVA Remand had directed us to get another exam).  Stated he just wanted help from the social worker with his housing issues."  Earlier, in August 2016, he had gone to a VA social worker, who wrote that "He filed an appeal with VBA regarding the amount of SC awarded for his back.  10 years later a judge said an appointment would be made with a social worker - but nothing has been scheduled."  He also informed this social worker that "it is time for him to file for an increase."  According to the most recent VA Social Work notes, he signed a lease for a new apartment in November 2016.  

These facts are significant for three reasons.  First, they indicate that the Veteran may have misunderstood the reason for the remand.  He appears to have understood that the remand was intended to help him obtain housing instead of obtaining evidence for his appeal.  This would account for his misstatement that the undersigned intended to make an appointment for him with a social worker.  

Second, it also appears that he may have refused the VA examination because of a pressing need to find somewhere to live.  Since he has now found housing, it is reasonable to assume that he can attend a VA examination.  

Third, his statement that "it is time for him to file for an increase" indicates that he wants to continue the claim for an increased rating.  It is unlikely that he would want to file a claim for an increased rating if he did not wish to continue pursuing the same issues now on appeal.  

Thus, the Board finds that the Veteran's refusal to attend the June 2016 VA examination does not yet invoke the evidentiary considerations of 38 C.F.R. § 3.655(b).  

Relatedly, the Board continues to find that a new VA examination is needed.  

First, a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the back for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The last VA examination, conducted in August 2009, does not contain this information.  

Second, according to the August 2009 VA examination, the Veteran has flare-ups of pain up to three times per week.  The VA examiner found that with repetitive activity, the Veteran would likely have flare-ups of worsening pain and a loss of another 10 to 15 degrees of global range of motion.  The VA examiner did not explain the basis for this estimate.  The examiner did not explain if this estimate was based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266, at *17-18, 20 (Vet. App. Sep. 6, 2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  Id.  

The Board is mindful here that the Veteran has shown a propensity to cancel medical appointments, including VA examinations.  Nonetheless, as the information remains necessary and as it appears that his reason for refusing the examination has been resolved, the Board finds that this remand is needed to reschedule the VA examination.  

For related reasons, the Board continues to find that a Social and Industrial Survey would be helpful in determining how the Veteran's service-connected disability affects his employability.

The claims for service connection involving nerve damage to the back and the lower extremities are inextricably intertwined with the claim for increase for the low back strain.  Thus, these claims must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all preliminary development needed, to include obtaining all VA medical records created since July 2016.  

Also, obtain the Veteran's complete VA Vocational Rehabilitation folder.  See Board Hr'g Tr. 10.  

2.  Next, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected low back condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's low back condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should estimate the functional loss due to flares and after repetition over time based on all the evidence available.  

The examiner should also identify and evaluate the severity of any associated neurologic manifestations.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Also, schedule the Veteran for a Social and Industrial Survey.  If a Social and Industrial Survey is not possible, the Veteran should be scheduled for an examination by a similarly qualified examiner.  The claims file must be made available to, and reviewed by, the social worker.  The social worker is informed that the Veteran is service connected for low back strain only.  The AOJ should inform the social worker if additional compensation benefits are being awarded for a lower extremity or lower extremities as a result of this remand.

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.

The Veteran has reported working in construction and for a landscape company and a corporation.  See June 1995 private medical record from Dr. C.H.  He also reported owning his own store.  See id.; see also February 1996, VA Form 21-526, Veteran's Application for Compensation or Pension at items # 22B & 24.  He reported he was a bricklayer, worked in corrections, and was a bounty hunter.  See October 2004 VA treatment record.  The Veteran also reported that he owned a construction company building fences, which he supervised but did not do the actual manual labor.  See August 2009 VA examination report. 

As to education, the Veteran completed high school and reported attending Sierra College and Academy of Business College but did not get a degree from either institution.  See June 1995 private medical record from Dr. C.H. 

On this basis, the social worker is asked to discuss the Veteran's ability to function in an occupational environment and describe the functional impairment caused solely by the service-connected symptoms.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The social worker is asked, if the Veteran is found likely to be able to work any physical or sedentary employment, to discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing all of the above development, conduct any further appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




